Citation Nr: 0613981	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic 
post-operative pulmonary disorder to include a right lung 
mass.  

2.  Entitlement to service connection for chronic 
hypertension.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1962 to March 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which denied service 
connection for both a chronic post-operative pulmonary 
disorder to include a right lung mass and chronic 
hypertension.  In December 2003, the Board remanded the 
veteran's claims to the RO for additional action. 

In November 2005, the Board requested an opinion from a 
Veterans Health Administration (VHA) medical expert.  In 
January 2006, the requested VHA opinion was incorporated into 
the record.  In February 2006, the veteran was provided with 
a copy of the VHA opinion.  


FINDINGS OF FACT

1.  Chronic right upper lobectomy residuals with chronic 
obstructive pulmonary disease and thoracotomy residuals have 
been shown to have originated during active service.  

2.  Chronic hypertension was not shown during active service 
or for many years thereafter.  The veteran's chronic 
hypertension has not been shown to have originated during 
active service.  


CONCLUSIONS OF LAW

1.  Chronic right upper lobectomy residuals with chronic 
obstructive pulmonary disease and thoracotomy residuals were 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.326(a) (2005).  

2.  Chronic hypertension was not incurred in or aggravated 
during active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.307, 3.309, 3.326(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
issues, the Board observes that the RO issued VCAA notices to 
the veteran in April 2001 and March 2004 which informed her 
of the evidence needed to support her claims; what actions 
she needed to undertake; and how the VA would assist her in 
developing her claims.  The veteran was specifically informed 
that she should submit any relevant evidence in her 
possession.  The April 2001 VCAA notice was issued to the 
veteran prior to the January 2002 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  A VHA opinion was 
requested.  The opinion is of record.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the instant appeal, the veteran was 
provided only with notice of what type of evidence was needed 
to substantiate her claims for service connection.  She was 
not informed of the type of evidence necessary to establish 
an initial evaluation and/or an effective date for the 
disabilities.  Notwithstanding the deficient notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
as to her claim for service connection for a chronic 
pulmonary disorder given the favorable outcome below.  The RO 
will assign an evaluation and an effective date for the 
award.  If the veteran is not satisfied with the evaluation 
and/or effective date assigned, she can submit a notice of 
disagreement.  In regards to her claim for service connection 
for chronic hypertension, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision as the preponderance of the evidence is 
against the veteran's claim and the notice deficiencies are 
thus rendered moot.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

A.  Chronic Pulmonary Disorder

The veteran's service medical records indicate that she was 
seen for pulmonary complaints.  At her March 1962 physical 
examination for service entrance, the veteran presented a 
history of childhood asthma at the age of nine with no 
subsequent significant episodes.  On physical evaluation, the 
examiner identified no lung or other pulmonary abnormalities.  
An August 1962 treatment record states that the veteran 
complained of left upper quadrant pain.  An impression of 
probable pleurisy was advanced.  A December 1962 treatment 
entry states that the veteran was treated for a cough.   An 
August 1964 chest X-ray study indicated that a right mid lung 
field "H.P.C" was identified and "not considered to be 
disqualifying."  At her March 1965 physical examination for 
service separation, the naval examiner found no lung or chest 
abnormalities on physical and radiological evaluation.

VA clinical documentation dated in April 2000 indicates that 
the veteran exhibited a new right lung nodule and a history 
of bronchial asthma.  An impression of "worsening 
atelectasis" was advanced.  

A September 2000 hospital summary from Community Hospital 
indicates that the veteran was admitted for treatment of 
bacterial pneumonia, probable empyema necessitatis, and 
aspergillosis.  The veteran was reported to have been 
initially seen for right upper lobe anterior segment 
atelectasis in June 2000.  A subsequent computerized 
tomography study revealed a large mass or lymph node 
obstructing the anterior segment of the right upper lobe.  
Thereafter, the veteran underwent a right upper lobe 
resection for an Aspergilloma infection.  Upon discharge from 
the hospital, she was diagnosed with staphylococcal 
pneumonia, empyema necessitatis, aspergillosis, and chronic 
anemia.  

At an April 2004 VA examination for compensation purposes, 
the veteran was diagnosed with right upper lobectomy 
residuals, chronic obstructive pulmonary disease (COPD) 
associated with her right upper lobectomy, and thoracotomy 
residuals including chest wall pain.  The report indicates 
that it is less likely than not that status post excision of 
an inflammatory mass, apparently due to Aspergillus, was 
contracted while in service.

The January 2006 VHA opinion conveys that:  

In August 2000, the veteran underwent 
resection of the right upper lobe of the 
right lung (presumably for a collapsed 
right upper lobe and a soft tissue 
density at the right hilum plus cough and 
shortness of breath).  This was 
complicated by a post-operative empyema.  
The veteran subsequently developed severe 
chronic post-thoracotomy chest pain 
requiring narcotics.  She also developed 
depression apparently related to the 
post-thoracotomy pain.  

***
No pulmonary function tests (PFTs) 
performed since the pre-operative test on 
4/25/2000 were found in the chart.  Based 
on the history of right upper lobe 
resection, empyema, and post-thoracotomy 
pain, it would be reasonable to conclude 
that had PFTs been performed, the veteran 
would have had moderate restriction on 
PFTs.  The other possible chronic 
disabilities (which have been claimed by 
the veteran) would be from chronic pain, 
narcotic need, and depression.  

***

There are three chest X-ray reports from 
the period of service: one from 8-7-62 
which states "Essentially negative;" 
one from 9-26-63 which states "Neg 
chest;" and one from 8-19-64 which 
stated "H.P.C. Rt mid lung field 
N.C.D."  Regarding the last report, we 
made exhaustive inquires of present and 
retired pulmonologists and radiologists 
at the Madison VA Hospital and also 
called several naval medical hospitals.  
The consensus was that "N.C.D." stood 
for "Not Considered Disqualifying" and 
"H.P.C." for "HistoPlasna 
Calcification."  This interpretation is 
consistent with the CT chest report of 
04-18-00 which reported a calcified 
nodule in the right mid-lung region that 
was "most likely calcified granuloma."  

***

One plausible scenario linking the 
veteran's service with the subsequent 
need for lung tissue resection surgery is 
the following:
(a)  The veteran had no 
abnormalities on chest X-ray in 1962 
and 1963, but a Histoplasma 
Calcification (calcified granuloma) 
was reported on 8-19-64.  This was 
newly noted or acquired while in 
service.  

(b)  Over time, this granuloma grew 
or became reactivated and obstructed 
the anterior segment of the right 
upper lobe (no later than 1991 
according to Dr. Schnader's note 
above) and required resection.  Note 
that Aspergillus was never obtained 
from the resected tissue.  

(c)  The complications were a direct 
result of the surgery.  

Based on all of the above, I conclude 
that it is more likely than not that any 
pulmonary pathology for which the 
veteran's mid-2000 surgery was undertaken 
had its clinical onset during the period 
of military service in the 1960's.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
right lung field abnormality was identified by an inservice 
chest X-ray study.  The veteran subsequently underwent a 
right upper lobectomy secondary to a right upper lobe mass.  
The report of the April 2004 VA examination for compensation 
purposes conveys that the veteran was diagnosed with right 
upper lobectomy residuals, COPD associated with her right 
upper lobectomy, and thoracotomy residuals.   The January 
2006 VHA opinion concludes that the veteran's chronic 
post-operative right lung disabilities originated during 
active service.  Therefore, the Board concludes that the 
evidence is at least in equipoise.  In resolving all doubt in 
favor of the veteran service connection for chronic right 
upper lobectomy residuals with COPD and thoracotomy residuals 
is now warranted.  

B.  Chronic Hypertension

The veteran's service medical records do not refer to chronic 
hypertension.  A July 1964 naval treatment record indicates 
that she exhibited a blood pressure reading of 125/90.  At 
her March 1965 physical examination for service separation, 
the veteran exhibited a blood pressure reading of 116/80 and 
a normal vascular system.  

A September 1993 VA treatment record states that the veteran 
was diagnosed with controlled hypertension.  In her April 
2001 Veteran's Application for Compensation or Pension (VA 
Form 21-526), the veteran stated that her hypertension was 
initially manifested in June 1990.  

At the April 2004 VA examination for compensation purposes, 
the veteran was diagnosed with chronic hypertension.  The 
veteran's claims file was not available for review.  The 
examiner commented that "it is less likely than not that she 
had hypertension while she was in service."  

A June 2004 VA hypertension evaluation indicates that the 
veteran's claims file was reviewed.  The VA physician 
commented that:

One envelope of what appeared to be 
service medical records have been 
reviewed.  Review of those records does 
not reveal a pattern of persistent high 
blood pressure or a disease of 
hypertension or concerns for blood 
pressure as a continuous medical problem.  
...  The completed C&P examination of April 
2004 conclusions would not be changed by 
the review of the medical record had it 
been available at the time of the 
original exam.  

Chronic hypertension was not shown during active service or 
for many years thereafter.  Indeed, the veteran acknowledged 
in her April 2001 Veteran's Application for Compensation or 
Pension (VA Form 21-526) that her chronic hypertension was 
initially manifested in 1990, some 25 years after service 
separation.  In the absence of any competent medical evidence 
establishing that the veteran's chronic hypertension was 
manifested in or proximate to active service, the Board finds 
that a preponderance of the evidence is against service 
connection for chronic hypertension.  




ORDER

Service connection for chronic right upper lobectomy 
residuals with COPD and thoracotomy residuals is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Service connection for chronic hypertension is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


